SLOAN, J.
This was an action brought by the National Bank of Arizona to restrain D. L. Murray, as treasurer and ex officio tax-collector of Maricopa County from proceeding to collect, by sale of the bank’s property, the taxes, as assessed against the said bank for the year 1897. Judgment was rendered against the bank, from which judgment the bank has appealed. The contention on the part of appellant involves two propositions which were considered and passed upon in the case of Banking Co. v. Murray (decided at this term of the court), ante, p. 215, 56 Pac. 728, namely: 1. The regularity of an assessment of the shares of stock of a bank in the name of the bank; 2. If irregular, whether such an irregularity is sufficient to warrant the equitable interference by injunction to restrain the collection of the taxes upon such shares of stock so assessed. In the case referred to we held that, while the assessment of the shares of stock in the name *442of a bank was irregular, yet it was not suck an irregularity as would avoid the tax, or call for the interference of a court of equity; and upon authority of this case the judgment of the district court is affirmed.
Opinion filed March 15, 1899.
Davis, J., and Doan J., concur.